Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4-7, 9, and 10 are currently pending in the application, with claims 1 and 7 being independent. Claims 1, 7, 9 and 10 have been amended.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 02 February 2021, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, and  4-6, along with accompanying amendments received on the same date, have been fully considered, but are not persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, and 4-6 has been maintained. 
Claim 1 recites “moving the scan probe by a certain distance or rotating the scan probe by a certain angle along a certain spatial direction, and acquiring a second group of two-dimensional images comprising at least two orthogonal two-dimensional images of the scanning target; S3) comparing the first group of two-dimensional images obtained from step S1 with the second group of two-dimensional images of a corresponding direction obtained from step S2 for obtaining movement distance information and rotation angle information of the scan probe along the direction.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure how the images are compared in order to obtain movement distance information and rotation angle information. In addition, it is noted that as currently claimed from step S2 one would already know one of the angle and the distance, since the scan probe is moved by a certain distance or rotated by a certain angle along a certain spatial direction. Does the algorithm  recalculate the known value in step S3?  Finally, the originally 
S2) The ultrasonic transducer scan probe 107 is moved by a specific distance or rotated by a specific angle along a specific spatial direction, for acquiring at least two orthogonal two-dimensional images (103b,103d) or (104b,104d) of the scanning target. In order to acquire a three-dimensional image of the scanning target, the ultrasonic transducer scan probe 107 is moved by a specific distance or rotated by a specific angle along a specific spatial direction and simultaneously scans for acquiring a group of orthogonal two-dimensional images (103b,103d) or (104b,104d) after moving or rotating.

S3) The ultrasonic transducer scan probe 107 compares the two groups of orthogonal two-dimensional images (103b,103d) and (103a,103c), or (104b,1034d) and (104a,104c) of a corresponding direction obtained from steps S1 and S2. The computing unit 202 for calculating the angle and position information of spatial information of different groups of orthogonal images is used to obtain the movement distance and the rotation angle information of the scan probe 105 in the direction.

In the present embodiment, referring to Figure 3 or Figure 4, one of the two orthogonal two-dimensional images has a relatively low resolution, and a main purpose of it is to obtain the movement distance and rotation angle of the scan probe 105 in a plane corresponding to a clear image, rather than for obtaining a final three-dimensional imaging of the three-dimensional imaging device 203. 

According to the three-dimensional imaging method of the present application, in the present embodiment, the rotation angle of two adjacent
two-dimensional orthogonal images is obtained by an accelerometer 201a provided on the scan probe 201.

Referring to Figure 9, a three-dimensional imaging system by means of a
multi-directional two-dimensional scanning probe according to the present
application is provided, which comprises at least two probes 201 for acquiring orthogonal images, a computing unit 202 for analyzing a continuous movement distance and rotation angle of the two-dimensional image probe, an imaging device 203 for acquiring the three-dimensional image.

According to the three-dimensional imaging system of the present application, the scan probe 201 is orthogonally constructed by at least two
transducer arrays. On the one hand, the scan probe 201 continuously transmits the orthogonal images scanned in real time to the three-dimensional imaging device 203, and on the other hand transmits the angle information and the distance position information to the computing unit 202. The computing unit 202 transmits the angle information and the distance position information to the three-dimensional imaging device 203 for three-dimensional imaging after comparing and calculating the angle information and the distance position information.

However, it unclear as to how the images are compared as currently claimed to obtain the rotation angle and movement distance from the scans themselves.  
The applicant sets forth in their arguments that comparison along a single dimension is common technical knowledge. Taking that to be the case, then it would appear be common technical knowledge to a) do a comparison between any two adjacently acquired images acquired by a first probe and b) do a comparison between any two adjacently acquired images acquired by a second probe orthogonal to the first probe.  Given that you would potentially have two sets of distance/rotation angle information obtained using common technical knowledge (one from the first probe and one from the second probe), how is this information used to reconstruct a 3D image of the scanning target group.  Furthermore, based on applicant’s arguments at the top of page 6, it would appear that the methodology requires the system to be operating in real time (currently claimed in claim 5). 
With respect to certain/specific, one potential way forward is to amend the claims to recite “moving the scan probe by a distance or rotating the scan probe by an angle along a spatial direction….S3) obtaining a movement distance and a rotation angle of the scan probe along the spatial direction by comparing the first group…with the second group…obtained from steps S1 and S2…”

Applicant’s arguments, see page 7, filed 02 February 2021, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 7, 9, and 10 along with accompanying amendments received on the same date, have been fully considered, and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 7, 9 and 10 has been withdrawn. 
Applicant’s arguments, see pages 7-12, filed 02 February 2021, with respect to the prior art rejection of claims 1,4-7, 9, and 10 have been fully considered but are not persuasive. 
Hossack teaches the broadest reasonable interpretation of the claimed limitation in that the motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of the transducer between the respective frames…calculates a vector value defining the best estimate of the movement between selected frames of the image data. In an effort to advance prosecution, it is noted that Hossack does not appear to teach that the data from both transducers are used for image reconstruction – such as argued by the applicant, as such Yoo was incorporated into the rejection to teach with respect to claim 1: S3) comparing the first group of two-dimensional images with the second group of two-dimensional images of a corresponding direction obtained from steps S1 and S2, and obtaining movement distance information and rotation angle information of the scan probe along the direction and S5) by means of the acquired two-dimensional images; as well as the movement distance and the rotation angle information of each group relative to a previous image group, reconstructing a three-dimensional image of the scanning target and with respect to claim 7: wherein the three-dimensional image of the scanning target is reconstructed based on the first group of two-
Hossack teaches that the transducer can include three separate transducer arrays 18, 20, 22. The array 18 is used for collecting image data that will be used to construct displayed representations of the target. The arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays. The tracking arrays are used to estimate the motion between respective image data frames from the image data array to allow the image data frames to be registered, see for instance, column 4, lines 20-32. The image information from the image data transducer array, and tracking transducer arrays are stored as frames of image data in storage arrays…and the frames of data are all time marked so that they can be associated with one another, see column 4, lines 45-55. The scan probe is moved by a specific distance or by a specified angle along a specific spatial direction, see for instance, column 9, lines 5-11 and figs. 15-18. In order to estimate movement of the target between successive frames of the image data, a motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of the transducer between the respective frames…calculates a vector value defining the best estimate of the movement between selected frames of the image data, see column 5, lines 1-11. The transducer can include three separate 
While Hossack teaches moving the scan probe by a certain distance or rotating the scan probe by a certain angle along a certain spatial direction as illustrated in figs. 15-18, Hossack does not appear to explicitly state the angle or the distance is specified. In addition, while Hossack teaches the claimed limitation in that the a motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of the transducer between the respective frames…calculates a vector value defining the best estimate of the movement between selected frames of the image data.  However, in an effort to advance prosecution, it is noted that Hossack does not appear to teach that the data from both transducers are used for image reconstruction – such as argued by the applicant, as such Yoo is being incorporated into the rejection to teach S3) comparing the first group of two-dimensional images obtained from step S1 with  and S5) reconstructing a three-dimensional image of the scanning target based on the first group of two-dimensional images, the second group of two-dimensional images, the movement distance information and rotation angle information of the scan probe along the direction of each image group relative to a previous image group, whereby both the images obtained are used in the reconstruction of the 3D image.
Mochizuki teaches a three-dimensional echo data is obtained by displacing or rotating the ultrasound probe, see column 7, lines 35-45. The relative positional information of the scanning plane (defined by r and theta) with respect to a predetermined scanning plane S, that is the displacement angle (angle of the pivotal swing or angle of the rotation) of the scanning plane S is represented by Phi. The array transducer is operated electronically to perform scanning with ultrasound beams and other scan methods can be used, see column 7, lines 55-65.It is possible to displace or move the ultrasound probe in the direction substantially orthogonal to the scanning plane…the relative positional information of the scanning plane with respect to a predetermined scanning plane S is determined based on an amount of the displacement of the scanning plane with respect to a predetermined scanning plane S,, see column 8, lines 25-36 and fig. 2. The displacement of the scanning plane S may be done by utilizing a specific array transducer driven by electronic control, such as a two-dimensional transducer, see column 8, lines 41-45. The array transducer may be pivotally swing or rotated or displaced or moved manually, see column 8, lines 46-51. The X, Y, and Z location of each scan is stored in memory and read out for display, see for instance, column 10, lines 56-65, column 11, lines 7-26 and column 12, lines 1-46 and figs. 2-4.

That is, the addition of Mochizuki to Hassack specifically allows the angle or distance to be specified/certain. The addition of Yoo to the combination of Hassack in view of Mochizuki would have explicitly allowed comparing the first group of two-dimensional  and S5) reconstructing a three-dimensional image of the scanning target based on the first group of two-dimensional images, the second group of two-dimensional images, the movement distance information and rotation angle information of the scan probe along the direction of each image group relative to a previous image group, whereby both the images obtained are used in the reconstruction of the 3D image. Accordingly, each and every limitation as set forth in claim 1 is taught by the combination of Hassack in view of Mochizuki in further view of Yoo. 
In response to applicant’s argument that the combination of Hassack in view of Mochizuki in further view of Yoo fail to teach “moving the scan probe by a certain distance or rotating the scan probe by a certain angle along a certain spatial direction, and acquiring a second group of two dimensional images comprising at least two second orthogonal two-dimensional images of the scanning target; comparing the first group of two-dimensional images with the second group of two dimensional images of a corresponding direction obtained from steps S1 and S2, and obtaining movement distance information and rotation angle information of the scan probe along the direction.” Hassack teaches that the image information from the image data transducer array, and tracking transducer arrays are stored as frames of image data in storage arrays…and the frames of data are all time marked so that they can be associated with one another, see column 4, lines 45-55. The scan probe is moved by a specific distance or by a specified angle along a specific spatial direction, see for instance, column 9, lines 5-11 and figs. 15-18. The image information from the image data transducer array, and tracking transducer arrays are stored as frames of image data in storage arrays…and the frames of data are all time marked so that they can be associated with one another, see column 4, lines 45-55. The scan probe is moved 
Mochizuki adds that the relative positional information of the scanning plane (defined by r and theta) with respect to a predetermined scanning plane S, that is the displacement angle (angle of the pivotal swing or angle of the rotation) of the scanning plane S is represented by Phi, see column 7, lines 55-65…It is possible to displace or move the ultrasound probe in the direction substantially orthogonal to the scanning plane…the relative positional information of the scanning plane with respect to a predetermined scanning plane S is determined based on an amount of the displacement of the scanning plane with respect to a predetermined scanning plane S,, see column 8, lines 25-36 and fig. 2….The displacement of the scanning plane S may be done by utilizing a specific array transducer driven by electronic control, such as a two-dimensional transducer, see column 8, lines 41-45. 
Yoo adds that a transducer can obtain data from multiple directions, including an orthogonal direction simultaneously at a high acquisition frame rate, see for instance, column 4, lines 25-67, column 5, lines 1-11 and 46-50, and column 8, lines 30-37 and figs. 3-5. A motion estimator can track the movement of the (scan) probe along the body of a patient by registering data of successively acquired frames, for example by using a technique called MSAD block matching…Other motion estimation techniques such as non-rigid body registration can be used if desired…When the displacement is computed of images in different planar orientations, a displacement vector of both magnitude and direction can be computed in three dimensions by the motion estimator, see column 4, lines 25-36. planes. A high acquisition frame rate means that relatively little motion will have occurred between images and there will be significant overlap in the image data content of successive images, improving the ability to find the similarity in the image data and 
That is, the addition of Mochizuki to Hassack specifically allows the angle or distance to be specified/certain. The addition of Yoo to the combination of Hassack in view of Mochizuki would have explicitly taught moving the scan probe by a certain distance or rotating the scan probe by a certain angle along a certain spatial direction, and acquiring a second group of two dimensional images comprising at least two second orthogonal two-dimensional images of the scanning target; comparing the first group of two-dimensional images with the second group of two dimensional images of a corresponding direction obtained from steps S1 and S2, and obtaining movement distance information and rotation angle information of the scan probe along the direction. 
In response to applicant’s argument that in the present application no such tracking arrays are arranged.  As currently claimed, the claims do not rule out tracking arrays being part of the solution. As set forth in the 35 U.S.C. 112(b) rejection above, the claims are being interpreted such that at least one of the two orthogonal images or data associated therewith (such as an accelerometer attached to the scan probe) is compared to determine 
In regards to the applicant’s argument that Yoo teaches away from the claimed solution, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the present case, Yoo was brought in specifically to teach S3) comparing the first group of two-dimensional images obtained from step S1 with the second group of two-dimensional images of a corresponding direction obtained from step S2 for obtaining movement distance information and rotation angle information of the scan probe along the direction and S5) reconstructing a three-dimensional image of the scanning target based on the first group of two-dimensional images, the second group of two-dimensional images, the movement distance information and rotation angle information of the scan probe along the direction of each image group relative to a previous image group, whereby both the images obtained are 
Yoo teaches a transducer can obtain data from multiple directions, including an orthogonal direction simultaneously at a high acquisition frame rate, see for instance, column 4, lines 25-67, column 5, lines 1-11 and 46-50, and column 8, lines 30-37 and figs. 3-5. A motion estimator can track the movement of the (scan) probe along the body of a patient by registering data of successively acquired frames, for example by using a technique called MSAD block matching…Other motion estimation techniques such as non-rigid body registration can be used if desired..When the displacement is computed of images in different planar orientations, a displacement vector of both magnitude and direction can be computed in three dimensions by the motion estimator, see column 4, lines 25-36. planes. A high acquisition frame rate means that relatively little motion will have occurred between images and there will be significant overlap in the image data content of successive images, improving the ability to find the similarity in the image data and calculate the motion vector, and also improving spatial sampling for later reconstruction of a calibrated volume…displacement between successive images can be accurately estimated and a geometrically precise EFOV image assembled by correct location of the images with respect to each other, see column 5, lines 2-11. Displacement (movement distance information and rotation angle information. It is noted that displacement is a vector quantity that comprises both a magnitude (distance) and a direction (angle)) may be computed from the image data of one or more orthogonal scan planes such as image plane C or S as illustrated in figs. 3, 4, and 5, see column 8, lines 32-38. Each of the scanned 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “moving the scan probe by a certain distance or rotating the scan probe by a certain angle along a certain spatial direction, and acquiring a second group of two-dimensional images comprising at least two orthogonal two-dimensional images of the scanning target; S3) comparing the first group of two-dimensional images obtained from step S1 with the second group of two-dimensional images of a corresponding direction obtained from step S2 for obtaining movement distance information and rotation angle information of the scan probe along the direction.” It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure how the images are compared in order to obtain movement distance information and rotation angle information. In addition, it is noted that as currently claimed from step S2 one would already know one of the angle and the distance, since the scan probe is moved by a certain distance or rotated by a certain angle along a certain spatial direction. Does the algorithm  recalculate the known value in step S3?  Finally, the originally 
S2) The ultrasonic transducer scan probe 107 is moved by a specific distance or rotated by a specific angle along a specific spatial direction, for acquiring at least two orthogonal two-dimensional images (103b,103d) or (104b,104d) of the scanning target. In order to acquire a three-dimensional image of the scanning target, the ultrasonic transducer scan probe 107 is moved by a specific distance or rotated by a specific angle along a specific spatial direction and simultaneously scans for acquiring a group of orthogonal two-dimensional images (103b,103d) or (104b,104d) after moving or rotating.

S3) The ultrasonic transducer scan probe 107 compares the two groups of orthogonal two-dimensional images (103b,103d) and (103a,103c), or (104b,1034d) and (104a,104c) of a corresponding direction obtained from steps S1 and S2. The computing unit 202 for calculating the angle and position information of spatial information of different groups of orthogonal images is used to obtain the movement distance and the rotation angle information of the scan probe 105 in the direction.

In the present embodiment, referring to Figure 3 or Figure 4, one of the two orthogonal two-dimensional images has a relatively low resolution, and a main purpose of it is to obtain the movement distance and rotation angle of the scan probe 105 in a plane corresponding to a clear image, rather than for obtaining a final three-dimensional imaging of the three-dimensional imaging device 203. 

According to the three-dimensional imaging method of the present application, in the present embodiment, the rotation angle of two adjacent
two-dimensional orthogonal images is obtained by an accelerometer 201a provided on the scan probe 201.

Referring to Figure 9, a three-dimensional imaging system by means of a
multi-directional two-dimensional scanning probe according to the present
application is provided, which comprises at least two probes 201 for acquiring orthogonal images, a computing unit 202 for analyzing a continuous movement distance and rotation angle of the two-dimensional image probe, an imaging device 203 for acquiring the three-dimensional image.

According to the three-dimensional imaging system of the present application, the scan probe 201 is orthogonally constructed by at least two
transducer arrays. On the one hand, the scan probe 201 continuously transmits the orthogonal images scanned in real time to the three-dimensional imaging device 203, and on the other hand transmits the angle information and the distance position information to the computing unit 202. The computing unit 202 transmits the angle information and the distance position information to the three-dimensional imaging device 203 for three-dimensional imaging after comparing and calculating the angle information and the distance position information.

However, it unclear as to how the images are compared as currently claimed to obtain the rotation angle and movement distance from the scans themselves.  
The applicant sets forth in their arguments that comparison along a single dimension is common technical knowledge. Taking that to be the case, then it would appear be common technical knowledge to a) do a comparison between any two adjacently acquired images acquired by a first probe and b) do a comparison between any two adjacently acquired images acquired by a second probe orthogonal to the first probe. Given that you would potentially have two sets of distance/rotation angle information obtained using common technical knowledge (one from the first probe and one from the second probe), how is this information used to reconstruct a 3D image of the scanning target group.  Is it the average of the two?  Is the data from only one of the probes used?  Pages 3 and 8 of applicant’s disclosure appears to set forth that the rotation angle is obtained by an accelerometer provided on the scan probe.  How does this relate to the images from each orthogonal probe?  Furthermore, based on applicant’s arguments at the top of page 6, it would appear that the methodology requires the system to be operating in real time (currently claimed in claim 5). 
With respect to certain/specific, one potential way forward is to amend the claims to recite “moving the scan probe by a distance or rotating the scan probe 
Based on the disclosure and claims as a whole, the examiner is interpreting the claim such that at least one of the two orthogonal images or data associated therewith (such as an accelerometer attached to the scan probe) is compared to determine the distance and rotation angle.
Claims 4-6 depend upon claim 1 and do not cure the noted deficiency and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (US Patent 6,014,473) in view of Mochizuki (US Patent 6,263,093) in further view of Yoo et al. (US Patent 8,539,838).
Regarding claim 1, Hossack teaches a three-dimensional imaging method implemented by using three-dimensional spatial information scanned by a constructed two-dimensional scan probe (see for instance, abstract and column 4, lines 20-35), comprising following steps: 
S1) acquiring a first group of two-dimensional images comprising at least two first orthogonal two-dimensional images (103a, 103c, 104a, 104c) at a current position of a scanning target by a scan probe (107), wherein the scan probe comprises two orthogonal probes (The transducer can include three separate transducer arrays 18, 20, 22. The array 18 is used for collecting image data that will be used to construct displayed representations of the target. The arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays. The tracking arrays are used to estimate the motion between respective image data frames from the image data array to allow the image data frames to be registered, see for instance, column 4, lines 20-32); 
S2) moving the scan probe (107) by a certain distance or rotating the scan probe (107) by a certain angle along a certain spatial direction, and acquiring a second group of two-dimensional images comprising at least two second orthogonal two-dimensional images (103b,103d) or (104b,104d) of the scanning target (The image information from the image data transducer array, and tracking transducer arrays are stored as frames of image data in storage arrays…and the frames of data are all time marked so that they can be associated with one another, see column 4, lines 45-55. The scan probe is moved by a specific distance or by a specified angle along a specific spatial direction, see for instance, column 9, lines 5-11 and figs. 15-18); 
S3) comparing the first group of two-dimensional images obtained from step S1 with the second group of two-dimensional images of a corresponding direction obtained from step S2 for obtaining movement distance information and rotation angle information of the scan probe (107) along the direction (In order to estimate movement of the target between successive frames of the image data, a motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of the transducer between the respective frames…calculates a vector value defining the best estimate of the movement between selected frames of the image data, see column 5, lines 1-11); 
S4) repeating steps S1 to S3 until the scan probe (107) traverses all position information of the scanning target (The transducer can include three separate transducer arrays 18, 20, 22. The array 18 is used for collecting image data that will be used to construct displayed representations of the target, see column 4, lines 23-30. The frames of image data in the storage array are used to form the displayed representation of the target, see column 4, lines 58-60 and figs. 7-10); 
S5) reconstructing a three-dimensional image of the scanning target based on the first group of two-dimensional images, the second group of two-dimensional images, the movement  distance information and rotation angle information of the scan probe along the direction of each image group relative to a previous image group (The scan converter controls an output display to display preferably the three images generated by the three arrays along with additional information as described below, see column 4, lines 40-43. Reconstruction of a three-dimensional image is discussed in column 14, line 55 to column 15, line 29. Fig. 30B illustrates that the frame data from the tracking arrays and image data store are used in conjunction to reconstruct the 3D display – with the tracking arrays providing the relative positions of individual frames of image data/movement of the target between successive frames of data, see column 4, lines 57-65. A motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of the transducer between the respective frames…calculates a vector value defining the best estimate of the movement between selected frames of the image data, see column 5, lines 1-11). 
While Hossack teaches moving the scan probe by a specific distance or rotating the scan probe by a specific angle along a specific spatial direction as illustrated in figs. 15-18, Hossack does not appear to explicitly state the angle or the distance is specified. In addition, while Hossack teaches the claimed limitation in that the a motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of the transducer between the respective frames…calculates a vector value defining the best estimate of the movement between  and S5) reconstructing a three-dimensional image of the scanning target based on the first group of two-dimensional images, the second group of two-dimensional images, the movement distance information and rotation angle information of the scan probe along the direction of each image group relative to a previous image group, whereby both the images obtained are used in the reconstruction of the 3D image.
In the same art of ultrasound imaging, Mochizuki teaches a three-dimensional echo data is obtained by displacing or rotating the ultrasound probe, see column 7, lines 35-45. The relative positional information of the scanning plane (defined by r and theta) with respect to a predetermined scanning plane S, that is the displacement angle (angle of the pivotal swing or angle of the rotation) of the scanning plane S is represented by Phi. The array transducer is operated electronically to perform scanning with ultrasound beams and other scan methods can be used, see column 7, lines 55-65.It is possible to displace or move the ultrasound probe in the direction substantially orthogonal to the scanning plane…the relative positional information of the scanning plane with respect to a predetermined scanning plane S is determined based on an amount of the displacement of the scanning plane with respect to a predetermined scanning plane S,, see column 8, lines 25-36 and fig. 2. The displacement of the scanning plane S may be done by utilizing a specific array transducer driven by electronic control, such as a two-dimensional transducer, see column 8, lines 41-45. The array transducer may be pivotally swing or rotated or displaced or moved manually, see column 8, lines 46-51. The X, Y, and Z location of each scan 
It would have been obvious to one of ordinary skill in the art having the teachings of Hossack and Mochizuki in front of them before the effective filing date of the claimed invention to incorporate ultrasound imaging as taught by Mochizuki into Hossack’s ultrasound registration system, as knowing the distance/angle between scans and using that information to reconstruct a 3D image of a target, such as described by Mochizuki was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hossack. 
The modification of Hossack with Mochizuki would have explicitly allowed the angle or distance to be specified/certain. 
The motivation for combining Hossack with Mochizuki would have been to improve the usability, one way to know the distance between images, enhance functionality and to increase system and design flexibility.
While Hossack in view of Mochizuki teach the claimed limitation. In an effort to advance prosecution, it is noted that Hossack in view of Mochizuki do not appear to teach that the data from both transducers are used for image reconstruction – such as argued by the applicant, as such Yoo is being incorporated into the rejection to teach S3) comparing the first group of two-dimensional images obtained from step S1 with the second group of two-dimensional images of a corresponding direction obtained from step S2 for obtaining movement distance information and rotation angle information of the scan probe along the direction and S5) reconstructing a three-dimensional image of the scanning target based on the first group of two-dimensional images, the second group of two-dimensional images, the movement distance information and rotation angle information of the scan probe along the direction of each image group relative to a previous image group, whereby both the images obtained are used in the reconstruction of the 3D image.
In the same art of ultrasound imaging, Yoo teaches a transducer can obtain data from multiple directions, including an orthogonal direction simultaneously at a high acquisition frame 
It would have been obvious to one of ordinary skill in the art having the teachings of Hossack, Mochizuki, and Yoo in front of them before the effective filing date of the claimed invention to incorporate motion estimation and 3D reconstruction as taught by Yoo into Hossack’s ultrasound registration system, as determining displacement information between successive frames and using the acquired data in reconstructing a 3D volume, such as described by Yoo was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hossack and Mochizuki. 
 and S5) by means of the acquired two-dimensional images, as well as the movement distance information and rotation angle information of each image group relative to a previous image group, reconstructing a three-dimensional image of the scanning target. 
The motivation for combining Hossack and Mochizuki with Yoo would have been to improve the usability of the system, increase the number of techniques available to estimate motion, enhance functionality and to increase system and design flexibility.
Regarding claim 4. Hossack in view of Mochizuki in further view of Yoo teach the three-dimensional imaging method according to claim 1 and further teach wherein, two images of the first orthogonal two-dimensional images and the second orthogonal two-dimensional images of the scanning target are different in size (The tracking arrays 20, 22 are adapted to form relatively fewer acoustic lines…by making the tracking array pitch an integer multiple of the image data array pitch…the element to element pitch of the tracking array is twice that of the image data array…see column 6, lines 30-51. The array 18 is used for collecting image data that will be used to construct displayed representations of the target, while the arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays, see for instance, column 4, lines 20-32). The motivation to combine Hossack, Mochizuki, and Yoo is the same as that which was set forth with respect to claim 1. Unless otherwise noted, referenced citations refer to Hossack.
Regarding claim 5, Hossack in view of Mochizuki in further view of Yoo teach the three-dimensional imaging method according to claim 1 and further teach wherein, the first orthogonal two-dimensional images and the second orthogonal two-dimensional images of the scanning target are obtained in real time with a speed of at least 25 frames/second to ensure that a movement and a rotation of the scan probe in an interval time between the images in two adjacent frames mainly occur in one plane (in the system, elements are designed to operate in real time and the motion vectors can be displayed on the output display as discussed in conjunction with fig. 20; see column 5, lines 12-19. The system is designed to run in real-time, see column 12, lines 45-55 and fig. 20 The frame rate can be for instance, 40 frames per second, see for instance, column 17, lines 5-7). The motivation to combine Hossack, Mochizuki, and Yoo is the same as that which was set forth with respect to claim 1. Unless otherwise noted, referenced citations refer to Hossack.
Regarding claim 6, Hossack in view of Mochizuki in further view of Yoo teach the three-dimensional imaging method according to claim 1 and further teach wherein, the rotation angle of the two-dimensional image is obtained by an accelerometer provided on the scan probe  (If desired, the transducer can include an absolute sensor for position, orientation, or both, such as a magnetic sensor as shown in fig. 21 or an accelerometer, see column 7, lines 59-61). The motivation to combine Hossack, Mochizuki, and Yoo is the same as that which was set forth with respect to claim 1. Unless otherwise noted, referenced citations refer to Hossack.
Regarding claim 7, Hossack teaches a three-dimensional imaging system for obtaining a three-dimensional image from continuous two-dimensional images, position information and angle information obtained by orthogonal probes (The transducer can include three separate transducer arrays 18, 20, 22. The array 18 is used for collecting image data that will be used to construct displayed representations of the target. The arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays. The tracking arrays are used to estimate the motion between respective image data frames from the image data array to allow the image data frames to be registered, see for instance, column 4, lines 20-32. The image information from the image data transducer array, and tracking transducer arrays are stored as frames of image data in storage arrays…and the frames of data are all time marked so that they can be associated with one another, see column 4, lines 45-55. The scan , and the three-dimensional system comprising two orthogonal probes for acquiring orthogonal images (The transducer can include three separate transducer arrays 18, 20, 22. The array 18 is used for collecting image data that will be used to construct displayed representations of the target. The arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays. The tracking arrays are used to estimate the motion between respective image data frames from the image data array to allow the image data frames to be registered, see for instance, column 4, lines 20-32. The image information from the image data transducer array, and tracking transducer arrays are stored as frames of image data in storage arrays…and the frames of data are all time marked so that they can be associated with one another, see column 4, lines 45-55. The scan probe is moved by a specific distance or by a specified angle along a specific spatial direction, see for instance, column 9, lines 5-11 and figs. 15-18), a computing unit for analyzing a continuous movement distance and rotation angle of the two orthogonal probes (The operation can be performed on an integrated circuit or a processor, see for instance, column 10, lines 65-66 and column 11, lines 1-3. In order to estimate movement of the target between successive frames of the image data, a motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of the transducer between the respective frames…calculates a vector value defining the best estimate of the movement between selected frames of the image data, see column 5, lines 1-11. By comparing the component of motion determined separately from the two tracking arrays, the actual rotation of the target with respect to the transducer can be determined, see column 7, lines 45-65), and a three-dimensional imaging device for reconstructing a three-dimensional image (The transducer can include three separate transducer arrays 18, 20, 22. The array 18 is used for collecting image data that will be used to construct displayed representations of the target. The arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays. The tracking arrays are used to estimate the motion between respective image data frames from the image data array to allow the image data frames to be registered, see for instance, column 4, lines 20-32. The scan converter controls an output display to display preferably the three images generated by the three arrays along with additional information as described below, see column 4, lines 40-43. Reconstruction of a three-dimensional image is discussed in column 14, line 55 to column 15, line 29); the two orthogonal probes continuously sends the orthogonal images acquired in real time to the three-dimensional imaging device and sends the angle information and distance and position information to the computing unit (see for instance, figs. 1 and 22. The transducer can include three separate transducer arrays 18, 20, 22…array 18 is used for collecting image data that will be used to construct displayed representations of the target…arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays…tracking arrays are used to estimate the motion between respective image data frames from the image data array to allow the image data frames to be registered, see for instance, column 4, lines 20-32. In the system, elements are designed to operate in real time and the motion vectors can be displayed on the output display as discussed in conjunction with fig. 20; see column 5, lines 12-19. The system is designed to run in real-time, see column 12, lines 45-55 and fig. 20 The frame rate can be for instance, 40 frames per second, see for instance, column 17, lines 5-7. The transducer can include an absolute sensor for position, orientation, or both, see for instance, column 7, lines 59-63. With every detected motion of the transducer, the new position and orientation of the transducer in the global axis system are calculated, see column 28, lines 40-50. In order to estimate movement of the target between successive frames of the image data, a motion estimator compares sequences of images from the tracking transducer arrays to ; the computing unit sends compared angle information, as well as compared distance and position information to the three-dimensional imaging device (203) for three-dimensional imaging based on the orthogonal images and the compared angle information, as well as compared distance and position information (see for instance, figs. 1 and 22. The scan converter controls an output display to display preferably the three images generated by the three arrays along with additional information as described below, see column 4, lines 40-43. Reconstruction of a three-dimensional image is discussed in column 14, line 55 to column 15, line 29); wherein the three-dimensional image of the scanning target is reconstructed based on the first group  of two-dimensional images, the second group of two-dimensional images, the movement distance information and rotation angle information of the scan probe along the direction of each image (The scan converter controls an output display to display preferably the three images generated by the three arrays along with additional information as described below, see column 4, lines 40-43. Reconstruction of a three-dimensional image is discussed in column 14, line 55 to column 15, line 29. Fig. 30B illustrates that the frame data from the tracking arrays and image data store are used in conjunction to reconstruct the 3D display – with the tracking arrays providing the relative positions of individual frames of image data/movement of the target between successive frames of data, see column 4, lines 57-65. A motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of the transducer between the respective frames…calculates a vector value defining the best estimate of the movement between selected frames of the image data, see column 5, lines 1-11).

While Hossack teaches the claimed limitation in that the a motion estimator compares sequences of images from the tracking transducer arrays to estimate a component of motion of 
In the same art of ultrasound imaging, Mochizuki teaches a three-dimensional echo data is obtained by displacing or rotating the ultrasound probe, see column 7, lines 35-45. The relative positional information of the scanning plane (defined by r and theta) with respect to a predetermined scanning plane S, that is the displacement angle (angle of the pivotal swing or angle of the rotation) of the scanning plane S is represented by Phi. The array transducer is operated electronically to perform scanning with ultrasound beams and other scan methods can be used, see column 7, lines 55-65.It is possible to displace or move the ultrasound probe in the direction substantially orthogonal to the scanning plane…the relative positional information of the scanning plane with respect to a predetermined scanning plane S is determined based on an amount of the displacement of the scanning plane with respect to a predetermined scanning plane S,, see column 8, lines 25-36 and fig. 2. The displacement of the scanning plane S may be done by utilizing a specific array transducer driven by electronic control, such as a two-dimensional transducer, see column 8, lines 41-45. The array transducer may be pivotally swing or rotated or displaced or moved manually, see column 8, lines 46-51. The X, Y, and Z location of each scan is stored in memory and read out for display, see for instance, column 10, lines 56-65, column 11, lines 7-26 and column 12, lines 1-46 and figs. 2-4.

The modification of Hossack with Mochizuki would have explicitly allowed the compared distance and positon information is sent to the device and the angle or distance to be specified.
The motivation for combining Hossack with Mochizuki would have been to improve the usability, one way to know the distance between images, enhance functionality and to increase system and design flexibility.
While Hossack in view of Mochizuki teach the claimed limitation. In an effort to advance prosecution, it is noted that Hossack in view of Mochizuki do not appear to teach that the data from both transducers are used for image reconstruction – such as argued by the applicant, as such Yoo is being incorporated into the rejection to teach wherein the three-dimensional image of the scanning target is reconstructed based on the first group of two-dimensional images, the second group of two-dimensional images, the movement distance information and rotation angle information of the scan probe along the direction of each image group relative to a previous image group, whereby both the images obtained are used in the reconstruction of the 3D image.
In the same art of ultrasound imaging, Yoo teaches a transducer can obtain data from multiple directions, including an orthogonal direction simultaneously at a high acquisition frame rate, see for instance, column 4, lines 25-67, column 5, lines 1-11 and 46-50, and column 8, lines 30-37 and figs. 3-5. A motion estimator can track the movement of the (scan) probe along the body of a patient by registering data of successively acquired frames, for example by using a technique called MSAD block matching…Other motion estimation techniques such as non-rigid body registration can be used if desired…When the displacement is computed of images in 
It would have been obvious to one of ordinary skill in the art having the teachings of Hossack, Mochizuki, and Yoo in front of them before the effective filing date of the claimed invention to incorporate motion estimation and 3D reconstruction as taught by Yoo into Hossack’s ultrasound registration system, as determining displacement information between successive frames and using the acquired data in reconstructing a 3D volume, such as described by Yoo was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hossack and Mochizuki. 
The modification of Hossack and Mochizuki with Yoo would have explicitly allowed the three-dimensional image of the scanning target to be reconstructed based on the first group of two-dimensional images, the second group of two-dimensional images, the movement distance information and rotation angle information of the scan probe along the direction of each image 
The motivation for combining Hossack and Mochizuki with Yoo would have been to improve the usability of the system, increase the number of techniques available to estimate motion, enhance functionality and to increase system and design flexibility.
Regarding claim 9, Hossack in view of Mochizuki in further view of Yoo teach the three-dimensional imaging system according to claim 7 and further teaches wherein, the two orthogonal probes comprise a two-dimensional imaging device and an accelerometer for acquiring the angle information of the two orthogonal probes (The transducer can include three separate transducer arrays 18, 20, 22….array 18 is used for collecting image data that will be used to construct displayed representations of the target….arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays…tracking arrays are used to estimate the motion between respective image data frames from the image data array to allow the image data frames to be registered, see for instance, column 4, lines 20-32. If desired, the transducer can include an absolute sensor for position, orientation, or both, such as a magnetic sensor as shown in fig. 21 or an accelerometer, see column 7, lines 59-61); the two-dimensional imaging device is used for acquiring the two-dimensional orthogonal images (The transducer can include three separate transducer arrays 18, 20, 22…array 18 is used for collecting image data that will be used to construct displayed representations of the target, while the arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays, column 4, lines 20-32.); the accelerometer is used for acquiring the rotation angle information of the two orthogonal probes(If desired, the transducer can include an absolute sensor for position, orientation, or both, such as a magnetic sensor as shown in fig. 21 or an accelerometer, see column 7, lines 59-61). The motivation to combine Hossack, Mochizuki, and Yoo is the same as that which was set forth with respect to claim 7. Unless otherwise noted, referenced citations refer to Hossack.
wherein, the probes constituting the two orthogonal probes for acquiring the orthogonal images are different in size (The tracking arrays 20, 22 are each shorter than the image data array 18, and each has fewer transducer elements 50, 52, see column 5, lines 55-60 and figs. 2-4. The array 18 is used for collecting image data that will be used to construct displayed representations of the target, while the arrays 20, 22 are smaller arrays oriented at right angles to the image data array to operate as tracking arrays, see for instance, column 4, lines 20-32). The motivation to combine Hossack, Mochizuki, and Yoo is the same as that which was set forth with respect to claim 7. Unless otherwise noted, referenced citations refer to Hossack.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613